Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 12/29/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.   
Claims 1, 4-9, 14-21, 23 and 25-28 are pending and are presented for examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-9, 14-21, 23 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 26 and 27 have been amended to add “the entire stepped portion” is coated with resin.  It is vague and indefinite.  In ordinarily sense, “entire stepped portion” means two surfaces forming right angle of a step.  In the specification “entire” is not found, but drawing (e.g., Fig. 9) shows a step is formed at second protection ring 306, extended to axial end surface of protection cover 8.  
The specification and the drawing shows the end surface stepped portion (13) is coated with resin (14).  In other word, radial end surface of second protection ring 306, a portion of the step, is not coated.  It is not true for “entire”.  Correct statement should be “only the axial end surface (13) of the stepped portion is entirely coated with resin (14)”.  It is advised.  For examination purpose, examiner searched a prior art having entire rotor assembly being coated by resin so that entire stepped portion (which is indefinite) being coated.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, 9, 14-16, 19-22, 25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nashiki et al (US 4433261 A, IDS) in view of IONS et al (US 20140183777 A1) and Hamer et al (US 20140028139 A1). 

As for claim 1, Nashiki discloses a rotor comprising: 
a plurality of permanent magnets (1) provided so as to be divided in a circumferential direction around a shaft (2): 
a protection ring (4) for positioning and holding ends of the permanent magnets; and 
a protection cover (5) covering outer circumferential surfaces of the permanent magnets and an outer circumferential surface of the protection ring that is along the outer circumferential surfaces of the permanent magnets, 
wherein the protection cover is formed from a fiber bundle helically wound in an axial direction (because of “wound”), 

Nashiki failed to explicitly describe: (1) said stepped portion is annually recessed in the axial direction on an outer circumferential side, and (2) the entire stepped portion is coated with resin.  
Re (1), although Nashiki shows stepped portion on side plate (also called as end ring, end plate, end cap, etc.) only by cross section view, it is typical in the art that side plate with this cross section shape is annually recessed shape.  IONS clearly shows the side plate (5, Fig. 1) is annually recessed shape.  (see PTO-892 on 10/15/2021 for US 6437474 B1 as more example). 
Re (2), Note that Nashiki describes (C.2, L.25-29) non-magnetic fiber 5 on the outer periphery are secured with resin after wound.  Nashiki is merely silent to explicitly describe “entire” stepped portion is coated with resin.   
Hamer teaches (Fig. 8) [0031-0032] a rotor as assembled is entirely encapsulated with resin.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for improved thermal conductivity of the rotor resulting good heat dissipation. 
Hence, entire of the stepped portion is coated with resin.  Further note that impregnation or encapsulation of stator or rotor core is one of well-known in the art for various reasons.  

As for claim 5, NASHIKI discloses the rotor according to claim 1, further comprising a spacer (side plate 4) between the permanent magnets (1) adjacent to 
As for claim 6, NASHIKI discloses the rotor according to claim 1, wherein the permanent magnets (1) and the protection ring (5) are bonded to the shaft by an adhesive agent (“with an adhesive as well as by injecting resin to the space m”, “The rotor shaft 2 may alternatively be provided with a recess and side plates of resinous material will be driven or forced to fit herein and then fixed with an adhesive”).
As for claim 9, NASHIKI discloses a rotary electric machine (“a synchronous motor”) comprising: a stator (inherent element); and the rotor according to claim 1, the rotor being supported rotatably about an axis (shaft); and it is inherent by the rotor shape or well-known in the art (official notice) the rotor, on an inner side of the stator.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have a rotary electric machine as claimed. 
As for claim 14, NASHIKI discloses the rotor according to claim 1, wherein the fiber bundle helically wound is made of carbon fiber reinforced plastic or glass fiber reinforced plastic.
As for claim 15, NASHIKI discloses the rotor according to claim 1, wherein the protection ring (4) positions and holds ends in the axial direction of the permanent magnets (1), the rotor further comprising another protection ring (4 on another end) for positioning and holding other ends in the axial direction of the permanent magnets.  
As for claim 16, NASHIKI discloses the rotor according to claim 14, wherein the protection ring (4) positions and holds ends in the axial direction of the permanent 
As for claim 19, NASHIKI discloses the rotor according to claim 14, further comprising a spacer (side plate 4) between the permanent magnets (1) adjacent to each other in the circumferential direction among the plurality of permanent magnets, the spacer filling a gap between the permanent magnets.
As for claim 20, NASHIKI discloses the rotor according to claim 15, further comprising a spacer (side plate 4) between the permanent magnets (1) adjacent to each other in the circumferential direction among the plurality of permanent magnets, the spacer filling a gap between the permanent magnets.
As for claim 21, NASHIKI discloses the rotor according to claim 14, wherein the permanent magnets (1) and the protection ring (5) are bonded to the shaft by an adhesive agent (“with an adhesive as well as by injecting resin to the space m”, “The rotor shaft 2 may alternatively be provided with a recess and side plates of resinous material will be driven or forced to fit herein and then fixed with an adhesive”). 
As for claim 22, NASHIKI discloses the rotor according to claim 15, wherein the permanent magnets (1) and the protection ring (5) are bonded to the shaft by an adhesive agent (“with an adhesive as well as by injecting resin to the space m”, “The rotor shaft 2 may alternatively be provided with a recess and side plates of resinous material will be driven or forced to fit herein and then fixed with an adhesive”).
As for claim 25, NASHIKI discloses a rotary electric machine (“a synchronous motor”) comprising: a stator (inherent element); and the rotor according to claim 14, the rotor being supported rotatably about an axis (shaft); and it is inherent by the rotor 

As for claim 27, Nashiki discloses a rotor comprising: 
a plurality of permanent magnets (1) provided so as to be divided in a circumferential direction around a shaft (2): 
a protection ring (4) for positioning and holding ends of the permanent magnets; and 
a protection cover (5) covering outer circumferential surfaces of the permanent magnets and an outer circumferential surface of the protection ring that is along the outer circumferential surfaces of the permanent magnets, 
wherein the protection cover is formed from a fiber bundle of carbon fiber reinforced plastic (CFRP) helically wound in an axial direction (because of “wound”) from a winding start end to a winding finish end (inherent), 
at an end in the axial direction of the protection ring and the protection cover (4, 5), a stepped portion (Figs. 3, 6, 7, see step at 4 and flat surface at 5 – refer applicant’s disclosed structure) is formed which is 
“where the winding finish end of the CFRP on the outermost layer surface of the protection cover is removed” is inherent.  The fiber bundle is finite length, start at first end and terminated at opposite end.  
annually recessed in the axial direction on an outer circumferential side, and (2) the entire stepped portion is coated with resin.  
Re (1), in the art, it is typical that side plate (also called as end ring, end plate, end cap) with this cross section shape is annually recessed shape.  IONS clearly shows the side plate (5, Fig. 1) is annually recessed shape.  
Re (2), Note that Nashiki describes (C.2, L.25-29) non-magnetic fiber 5 on the outer periphery are secured with resin after wound.  Nashiki is merely silent to explicitly describe “entire” stepped portion is coated with resin.   
Hamer teaches (Fig. 8) [0031-0032] a rotor as assembled is entirely encapsulated with resin.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for improved thermal conductivity of the rotor resulting good heat dissipation. 
Hence, entire of the stepped portion is coated with resin. 

As for new claim 28, NASHIKI discloses the rotor according to claim 1, wherein
the stepped portion is formed.  The recitation “by cutting the protection ring and a winding finish end of a carbon fiber reinforced plastic on an outermost layer of the protection cover together” is a product-by-process limitation.  MPEP 2113.  The claim is product.  The fiber bundle is finite length, start at first end and terminated at opposite end.  To have finite length, it should be cut at both ends by someone.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nashiki in view of IONS and Hamer, and in further view of Saban et al (US 20100019602 A1). 
As for claim 4, NASHIKI as combined discloses the rotor according to claim 1 but failed to teach further comprising a thin plate member as claimed.  Saban discloses (Fig. 2D) a rotor, a thin plate member (212) made of a nonmagnetic material and having a cylindrical shape (“sleeve”), the thin plate member being interposed between the outer circumferential surfaces of the permanent magnets (204) and an inner circumferential surface of the protection cover (223).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for protection [0109, etc.]. 

Claims 7-8 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nashiki in view of IONS and Hamer, and in further view of Shirakawa (US 5140210 A). 
As for claims 7 and 23-24, NASHIKI as combined teaches rotor according to claim 1, 14 or 15, respectively, wherein the permanent magnets (1) and the protection ring (4) are bonded by an adhesive agent (resin, epoxy or adhesive). NASHIKI is silent to refer a cylindrical core fitted around the shaft. Shirakawa discloses a rotor core (82) wherein permanent magnets (33) and protection ring (47, “end plates”) are bonded (by bonding agent 42) to the cylindrical core (82) fitted around the shaft (31). Shirakawa discloses the rotor core (32) as a separated part from shaft (31). NASHIKI discloses shaft (2) being as an integrated structure of shaft (inner portions) and core (outer portion). It would have been obvious to one having ordinary skill in the art at the time the 
As for claim 8, NASHIKI as modified teaches the rotor according to claim 7, wherein NASHIKI further teaches the core (consider outermost layer) has, at one end in the axial direction, a flange (portion pointed by number 2) protruding in the radial direction, and the other protection ring (4 on the side) is in contact with the flange in the axial direction.  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Nashiki et al (US 4433261 A, IDS) in view of IONS et al (US 20140183777 A1) and Hamer et al (US 20140028139 A1), and in further view of Patel (US 4633113 A). 
As for claim 26, NASHIKI in view of IONS and Ku discloses a rotor structure as recited in the preamble.  See claim 1 rejection. 
NASHIKI does not explicitly describe the method in the way as recited in the claim such that comprising:
a pressure step of bringing the plurality of permanent magnets and the protection ring into close contact with each other in an axial direction, the plurality of permanent magnets being provided so as to be divided in a circumferential direction around the shaft, the protection ring positioning and holding ends in the axial direction of the permanent magnets;

a cutting step of forming the stepped portion at an end on a winding finish side of the fiber bundle by cutting both the protection ring and the protection cover to remove a winding finish end of a carbon fiber reinforced plastic on the outermost layer of the protection cover; and
a coating step of coating the entire stepped portion with the resin.
However, these steps are obvious in view of Patel to have the structure as recited.  
(1) a pressure step – there is no specific method e.g., use of specific tools or materials, to have the recited structure. To have the recited structure, it is obvious to bring the plurality of permanent magnets and the protection ring into close contact with each other in an axial direction, the plurality of permanent magnets being provided so as to be divided in a circumferential direction around the shaft, the protection ring positioning and holding ends in the axial direction of the permanent magnets. 
(2) Patel teaches (58, Fig. 3) a winding step of winding the fiber bundle around the outer circumferential surfaces of the permanent magnets and the protection ring, helically in the axial direction.  It is as described in claim 1 structure.  The feature “while the fiber bundle is being impregnated with the resin for adhesion” is obvious by Patel.  Patel teaches carbon fiber to be wrapped is disposed in resin epoxy matrix (C.2, L.55-58, etc.).  
(3) a cutting step (of forming the stepped portion at an end on a winding finish side of the fiber bundle by cutting both the protection ring and the protection cover to remove a 
(4) a coating step of coating the entire stepped portion with the resin – Note that Nashiki describes (C.2, L.25-29) non-magnetic fiber 5 on the outer periphery are secured with resin after wound.  Nashiki is merely silent to explicitly describe “entire” stepped portion is coated with resin.   
Hamer teaches (Fig. 8) [0031-0032] a rotor as assembled is entirely encapsulated with resin.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for improved thermal conductivity of the rotor resulting good heat dissipation. 
Hence, entire of the stepped portion is coated with resin.  Further note that impregnation or encapsulation of stator or rotor core is one of well-known in the art for various reasons.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834